FILED IN
                          tio'   Pd-Hj^-K         -COURT OF CRIMINAL APPEAfcS-
                                                         -MQ¥-2Q 2015
                            no <h<L
                                                       Abel Acosta, Clerk
                   CbOKf Of CtXflljJaL Aft&PtLZ
                          AdscoO n£^Ai

                                                        «£eefVEair
 J&tfAiMOd 1?rW Ho££Ak)                           ^^OFCRIMINALappeals
                MttM&tf                              my 19 2015
      -\1-                                         Abel Acosta, Cleric
4tiLs4M£ btf£XPr$>
                                 f-
               Mtill&i.



              flXftJL (?l)l& Q/ Atf£lL(tf£ PgQggPQg£




itiMM&'drtiY \\m$$djjL fate t ftfp£i±fatf l£ tio< Qtihffltfi aoc£S1




    uWg/Wtf ftidlS^ £nK&XO£££fl, QcQ9l\U(hJ< POMS. <lA±<^
                                  -I-